270 S.W.3d 470 (2008)
In the Interest of A.M.H, Appellant,
v.
JUVENILE OFFICER, Respondent.
No. WD 68687.
Missouri Court of Appeals, Western District.
November 25, 2008.
Megan C. Roth, Esq, Kansas City, MO, for appellant.
James E. Herbertson, Esq, Kansas City, MO, for respondent.
Before THOMAS H. NEWTON, C.J, and LISA W. HARDWICK and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
A.M.H. appeals the judgment of the Jackson County Circuit Court, Family Court Division, which sustained the Juvenile Officer's Petition that alleged that he committed the delinquent act of child molestation in the first degree. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).